Case 3:17-cv-01112-JLS-NLS Document 102-4 Filed 06/17/19 PageID.3601 Page 1 of 9




                                                      ATTACHMENT 1




                                                      ATTACHMENT 1
 Case 3:17-cv-01112-JLS-NLS Document 102-4 Filed 06/17/19 PageID.3602 Page 2 of 9



 1   J. MARK WAXMAN (SBN 58579)                   ROBERT L. TEEL (SBN 127081)
        mwaxman@foley.com                           lawoffice@rlteel.com
 2
     NICHOLAS J. FOX (SBN 279577)                 LAW OFFICE OF ROBERT L. TEEL
 3      nfox@foley.com                            1425 Broadway, Mail Code: 20-6690
     FOLEY & LARDNER LLP                          Seattle, Washington 98122
 4   3579 VALLEY CENTRE DRIVE, SUITE 300          T: 866. 833.5529 // F:855.609.6911
     SAN DIEGO, CA 92130
 5   T: 858.847.6700 // F: 858.792.6773
 6
     EILEEN R. RIDLEY (SBN 151735)                GEOFFREY M. RAUX (pro hac vice)
 7     eridley@foley.com                            graux@foley.com
     ALAN R. OUELLETTE (SBN 272745)               FOLEY & LARDNER LLP
 8     aouellette@foley.com                       111 Huntington Avenue
     FOLEY & LARDNER LLP                          Boston, MA 02199-7610
 9                                                T: 617.342.4000 // F: 617.342.4001
     555 California Street, Suite 1700
10   San Francisco, CA 94104-1520
     T: 415.434.4484 // F: 415.434.4507
11
     Attorneys for Plaintiffs SYLVESTER OWINO,
12   JONATHAN GOMEZ, and the Proposed Class(es)
13                         UNITED STATES DISTRICT COURT
14                      SOUTHERN DISTRICT OF CALIFORNIA
15 SYLVESTER OWINO and JONATHAN               )   Case No. 3:17-CV-01112-JLS-NLS
   GOMEZ,    on behalf of themselves and all
16 others similarly situated,
                                              )
                                              )
17                              Plaintiffs,   )   CLASS ACTION
                                              )
18
                vs.                           )
                                              )   PLAINTIFFS’ AMENDED NOTICE
19
     CORECIVIC, INC.,                         )   OF DEPOSITION OF DEFENDANT
                                              )   CORECIVIC, INC. PURSUANT TO
20
                                  Defendant. )    FED. R. CIV. P. 30(b)(6)
                                              )
21
                                              )
     CORECIVIC, INC.,                         )
22                         Counter-Claimant, ))   Judge: Hon. Janis L. Sammartino
                                                  Magistrate: Hon. Nita L. Stormes
23                                            )
                                              )
24                vs.                         )
                                              )
25   SYLVESTER OWINO and JONATHAN )               DEMAND FOR JURY TRIAL
     GOMEZ, on behalf of themselves and all )
26   others similarly situated,               )
                         Counter-Defendants. ))
27
                                              )
28


                                                         Case No. 3:17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 102-4 Filed 06/17/19 PageID.3603 Page 3 of 9



 1         TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
 2   PLEASE TAKE NOTICE that, pursuant to Rule 30(b)(6) of the Federal Rules of Civil
 3   Procedure, Plaintiffs will take the deposition upon oral examination of Defendant
 4   CoreCivic, Inc. on March 4 – 5, 2019 at 9:00 a.m., at the offices of Alpha Reporting
 5   Corp., 1 Vantage Way, Suite D115, Nashville, TN 37228. The deposition will be taken
 6   stenographically before a certified shorthand reporter authorized to administer oaths, as
 7   provided by Federal Rule of Civil Procedure 28. Said deposition may also be recorded
 8   by a certified videographer, and subject to real time reporting via live video stream and
 9   telephone.
10         Reference is made to the “Description of Matters on Which Examination is
11   Requested” attached hereto as Exhibit A and incorporated herein by this reference. In
12   accordance with Rule 30(b)(6) of the Federal Rules of Civil Procedure, Defendant
13   CoreCivic, Inc. is hereby notified of its obligation to designate one or more officers,
14   directors, or managing agents (or other persons who consent to do so) to testify on their
15   behalf as to all matters embraced in the “Description of Matters on Which Examination is
16   Requested” and known or reasonably available to Defendant.
17   DATED: February 25, 2019                 FOLEY & LARDNER LLP
                                              J. Mark Waxman
18
                                              Eileen R. Ridley
19                                            Geoffrey M. Raux
                                              Nicholas J. Fox
20                                            Alan R. Ouellette
21

22

23                                            Alan R. Ouellette
                                              Attorneys for Plaintiffs SYLVESTER OWINO,
24                                            JONATHAN GOMEZ, and the Proposed
                                              Class(es)
25

26                                            LAW OFFICE OF ROBERT L. TEEL
                                              Robert L. Teel
27                                              lawoffice@rlteel.com
                                              1425 Broadway, Mail Code: 20-6690
28                                            Seattle, Washington 98122
                                              Telephone: (866) 833-5529
                                              -1-          Case No. 3:17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 102-4 Filed 06/17/19 PageID.3604 Page 4 of 9



 1                                     Facsimile: (855) 609-6911
 2                                     Attorneys for Plaintiffs SYLVESTER OWINO,
 3                                     JONATHAN GOMEZ, and the Proposed
                                       Class(es)
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                       -2-         Case No. 3:17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 102-4 Filed 06/17/19 PageID.3605 Page 5 of 9



 1                                            EXHIBIT A
 2    DESCRIPTION OF MATTERS ON WHICH EXAMINATION IS REQUESTED
 3                                          DEFINITIONS
 4         A.     “DEFENDANT,” “YOU,” and “YOUR” means Defendant CoreCivic, Inc.,
 5   as well as its subsidiaries, divisions, affiliates, assigns, present and former officers,
 6   employees, attorneys, related corporations and agents.
 7         B.     “RELEVANT TIME PERIOD” means the time period from January 1, 2006
 8   through the present.
 9                MATTERS ON WHICH EXAMINATION IS REQUESTED
10         1.     YOUR policies, procedures, practices, manuals, and rules, and their creation,
11 development, review and approval, intent, implementation and meaning, concerning

12 work performed by detainees at YOUR California facilities during the RELEVANT

13 TIME PERIOD, and YOUR California facilities’ compliance or lack of compliance with

14   the same.
15         2.     YOUR policies, procedures, practices, manuals, and rules, and their creation,
16 development, review and approval, intent, implementation and meaning, concerning

17 work performed by detainees at YOUR facilities outside of California during the

18 RELEVANT TIME PERIOD, and YOUR facilities outside of California’s compliance or

19 lack of compliance with the same.

20         3.     YOUR policies, procedures, practices, manuals, and rules, and their creation,
21 development, review and approval, intent, implementation and meaning, concerning

22 disciplinary action against detainees arising out of the work performed by detainees, or

23 the refusal to work by detainees, at YOUR California facilities during the RELEVANT

24 TIME PERIOD, and YOUR California facilities’ compliance or lack of compliance with

25 the same.

26         4.     YOUR policies, procedures, practices, manuals, and rules, and their creation,
27 development, review and approval, intent, implementation and meaning, concerning

28 disciplinary action against detainees arising out of the work performed by detainees, or


                                                -1-           Case No. 3:17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 102-4 Filed 06/17/19 PageID.3606 Page 6 of 9



 1   the refusal to work by detainees, at YOUR facilities outside of California during the
 2   RELEVANT TIME PERIOD, and YOUR facilities outside of California’s compliance or
 3   lack of compliance with the same.
 4         5.     YOUR policies, procedures, practices, manuals, and rules, and their creation,
 5 development, review and approval, intent, implementation and meaning, concerning how

 6 detainees are compensated and the amount of compensation paid to detainees for work

 7 performed at YOUR California facilities during the RELEVANT TIME PERIOD, and

 8   YOUR California facilities’ compliance or lack of compliance with the same.
 9         6.     YOUR policies, procedures, practices, manuals, and rules, and their creation,
10 development, review and approval, intent, implementation and meaning, concerning how

11 detainees are compensated and the amount of compensation for work performed at

12 YOUR facilities outside of California during the RELEVANT TIME PERIOD, and

13 YOUR facilities outside of California’s compliance or lack of compliance with the same.

14         7.     YOUR policies, procedures, practices, manuals, and rules, and their creation,
15 development, review and approval, intent, implementation and meaning, concerning the

16 manner in which YOU recorded or documented the following for detainees that worked

17 at YOUR facilities during the RELEVANT TIME PERIOD, and YOUR facilities’

18 compliance or lack of compliance with the same: (1) the names of the detainees; (2) the

19 dates and hours worked by the detainees; (3) the work performed by the detainees; (4) the

20 compensation accrued by the detainees; (5) the compensation actually delivered to the

21 detainees; and (6) when such compensation was actually delivered to the detainees.

22         8.     The creation, development, meaning, completeness and accuracy of the
23 reports that YOU generated from the Offender Management System (“OMS”) concerning

24 payments made by YOU to detainees that worked at YOUR facilities that were produced

25 to counsel for Plaintiffs in the above-captioned action.

26         9.     YOUR policies, procedures, practices, manuals, and rules, and their creation,
27 development, review and approval, intent, implementation and meaning, concerning any

28 documents or agreements relating to the performance of work by detainees that YOU


                                             -2-          Case No. 3:17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 102-4 Filed 06/17/19 PageID.3607 Page 7 of 9



 1   presented to detainees for signature at YOUR California facilities during the
 2 RELEVANT TIME PERIOD, and YOUR California facilities’ compliance or lack of

 3 compliance with the same.

 4         10.   YOUR policies, procedures, practices, manuals, and rules, and their creation,
 5 development, review and approval, intent, implementation and meaning, concerning any

 6 documents or agreements relating to the performance of work by detainees that YOU

 7 presented to detainees for signature at YOUR facilities outside of California during the

 8 RELEVANT TIME PERIOD, and YOUR facilities outside of California’s compliance or

 9 lack of compliance with the same.

10         11.   YOUR budgeting process as it relates to the use of detainee labor at YOUR
11 facilities during the RELEVANT TIME PERIOD.

12         12.   YOUR policies, procedures, practices, manuals, and rules, and their creation,
13 development, review and approval, intent, implementation and meaning, concerning the

14 commissaries at YOUR facilities, including the access to and use of the commissaries by

15 detainees and the inventory maintained at the commissaries, during the RELEVANT

16 TIME PERIOD, and YOUR facilities’ compliance or lack of compliance with the same.

17         13.    YOUR policies, procedures, practices, manuals, and rules, and their
18 creation, development, review and approval, intent, implementation and meaning,

19 concerning how basic living items were dispensed to and replenished for detainees at

20 YOUR facilities during the RELEVANT TIME PERIOD, and YOUR facilities’

21 compliance or lack of compliance with the same.

22         14.   YOUR policies, procedures, practices, manuals, and rules, and their creation,
23 development, review and approval, intent, implementation and meaning, concerning

24 complaints by detainees regarding their working conditions at YOUR facilities during the

25 RELEVANT TIME PERIOD, and YOUR facilities’ compliance or lack of compliance

26 with the same.

27         15.   YOUR policies, procedures, practices, manuals, and rules, and their creation,
28 development, review and approval, intent, implementation and meaning, concerning


                                             -3-          Case No. 3:17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 102-4 Filed 06/17/19 PageID.3608 Page 8 of 9



 1   complaints about detainees arising out of their performance of work at YOUR facilities
 2 during the RELEVANT TIME PERIOD, including complaints by employees of Trinity

 3 Services Group, Inc, and YOUR facilities’ compliance or lack of compliance with the

 4 same.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            -4-          Case No. 3:17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 102-4 Filed 06/17/19 PageID.3609 Page 9 of 9



 1                                     PROOF OF SERVICE
 2 I am employed in the County of San Francisco, State of California. I am over the age of
   18 and not a party to this action; my current business address is 555 California Street,
 3 Suite 1700, San Francisco, CA 94104-1520

 4   On February 25, 2019, I served the foregoing document(s) described as:
 5   PLAINTIFFS’ AMENDED NOTICE OF DEPOSITION OF DEFENDANT
     CORECIVIC, INC. PURSUANT TO FED. R. CIV. P. 30(b)(6)
 6
     on the interested parties in this action as follows:
 7

 8   Daniel P. Struck (dstruck@strucklove.com)          Ethan H. Nelson
     Rachel Love (rlove@strucklove.com)                 (ethannelsonesq@gmail.com)
 9   Nicholas D. Acedo (nacedo@strucklove.com)          LAW OFFICE OF ETHAN H.
10   Ashlee B. Hesman                                   NELSON
     (ahesman@strucklove.com)                           4 Park Plaza, Suite 1025
11   Jacob B. Lee (jlee@strucklove.com)                 Irvine, California 92614
12   STRUCK LOVE BOJANOWSKI &
     ACEDO, PLC                                         Attorney for Defendant CoreCivic, Inc.
13   3100 West Ray Road, Suite 300
14   Chandler, Arizona 85226

15   Attorneys for Defendant CoreCivic, Inc.
16
      X     BY MAIL
17          X   I am readily familiar with the firm’s practice of collection and
18
                processing correspondence for mailing with the United States Postal
                Service; the firm deposits the collected correspondence with the
19
                United States Postal Service that same day, in the ordinary course of
                business, with postage thereon fully prepaid, at San Francisco,
20
                California. I placed the envelope(s) for collection and mailing on the
                above date following ordinary business practices.
21
      X      BY E-MAIL
22           X    I served the foregoing document via e-mail to the addressees above at
23
                  the e-mail addresses listed therein.

24    X     Executed on February 25, 2019, at San Francisco, California.

25    X            I declare that I am employed in the office of a member of the bar of
                   this court at whose direction the service was made.
26

27

28
                                            Wendy A. DelValle
                                                -1-         Case No. 3:17-CV-01112-JLS-NLS
